COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Steven F. Foreman v. Jessie P. Foreman

Appellate case number:      01-20-00589-CV

Trial court case number: 2018-56778

Trial court:                270th District Court of Harris County

         Appellant, Steven F. Foreman, has filed a motion with our Court requesting that we order
the court reporter to correct and supplement the reporter’s record. Appellant also seeks an
extension of time to file his brief until after the reporter’s record has been filed. Appellant’s request
for supplementation of the reporter’s record may be made to the court reporter without an order by
this Court. See TEX. R. APP. P. 34.6(d) (“If anything relevant is omitted from the report’s record,
the trial court, the appellate court, or any party may by letter direct the official court reporter to
prepare, certify, and file in the appellate court a supplemental reporter’s record containing the
omitted items.”); see also TEX. R. APP. P. 34.6(a), (b). Accordingly, appellant’s motion for this
Court to order the court reporter to correct and supplement the record is denied. Further, from a
review of our records, it appears that the appellate record is not complete because the reporter’s
record has not been filed. See TEX. R. APP. P. 34.1, 34.6(a). Appellant’s motion for extension of
time to file his brief is denied as moot because appellant’s brief is not due until the appellate
record is complete. See TEX. R. APP. P. 38.6(a)(2).
        It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack______
                   Acting individually

Date: ____December 10, 2020____